Exhibit 10.12

 

[g21301kki001.jpg]

SPHERIX January 13, 2011 Gilbert V. Levin M. Karen Levin 3170 S. Ocean Boulevard
#602S Palm Beach, FL 33480 Dear Gil and Karen: You and Spherix executed a June
24, 2008 letter evidencing our agreements concerning your retirements from
Spherix (the “2008 Letter”). A copy of the 2008 Letter is attached. As set forth
in paragraphs 2, 5, 6, 7, 8, 9 and 10 of the 2008 Letter, Spherix agreed to make
continuing payments to you and to provide continuing benefits to you during your
lifetimes (the “Continuing Obligations”). Spherix has determined that it is in
its interest to quantify and liquidate the Continuing Obligations. Thus, we have
agreed that Spherix will terminate and extinguish the Continuing Obligations by
a lump sum payment to you of $450,000 (the “Payment”) to be made no later than
February 10, 2011. Upon such Payment, the Continuing Obligations will
automatically and without further action expire and you will then have rights
solely as current (Gil) and former (Karen) members of the Board of Directors,
including all rights for indemnification and access to Spherix’ D&O insurance
policy. We have further agreed that Gil will resign from the Board of Directors.
By your execution of this letter, you tender your resignation effective
immediately. If you concur with the foregoing, please sign the enclosed copy of
this letter and return it to me. Sincerely, Aris Melissaratos, Chair of
Compensation Committee AGREED: Gilbert V. Levin M. Karen Levin 6430 Rockledge
Drive, #503 Bethesda, MD 20817 Tel.: (301) 897-2540 Fax: (301) 897-2567
www.spherix.com

 

1


 

[g21301kki002.jpg]

SPHERIX June 24, 2008 Gilbert V. Levin M. Karen Levin 3180 Harness Creek Road
Annapolis, Maryland 21401 Dear Gil and Karen: This letter will evidence the
agreements we discussed previously. We have agreed to confirm and clarify our
prior agreements set forth in the G.V. Levin Exit Agreement (March 2004) and the
Exit Agreement For M. Karen Levin (November 2005). Accordingly, the following
provisions supersede the prior exit agreements: 1. Karen has retired as an
employee of Spherix as of January 4, 2006. Gil will retire as an employee of
Spherix effective as of August 14, 2008. 2. Each of Gil and Karen will be
provided lifetime payments of $12,500 each quarter following their respective
retirements. 3. Each of Gil and Karen have Consulting Agreements with Spherix
which will remain in full force and effect. 4. All prior stock options and
awards will remain unchanged. 5. Through August 13, 2011, Gil and Karen will
continue to be provided suitable office space at Spherix’s headquarters office
upon providing prior notice of the need to use such space. 6. Through August 13,
2011, Gil and Karen will be provided appropriate secretarial assistance upon
providing prior notice of the need for such assistance. 7. Gil and Karen have
been provided cell phones and computers for their home offices, and Spherix will
continue to supply these and support them until August 13, 2011. 8. Spherix will
make lump sum service award payments of $15,000 to each of Gil and Karen upon
Gil’s retirement in August 2008. 9. Spherix will defend Gil and Karen from all
lawsuits filed resulting from legitimate actions taken by him or her on behalf
of Spherix. 10. Spherix confirms its Resolution of February 19, 1998 concerning
long-term care insurance and health insurance for Gil and Karen. 6430 Rockledge
Drive, #503 Westmoreland Building Bethesda, MD 20817 Tel.: (301) 897-2540 Fax:
(301) 897-2567 www.spherix.com

 

2


 

[g21301kki003.jpg]

Gilbert V. Levin M. Karen Levin Page 2 June 24, 2008 11. Gil has been given full
title to all Spherix files on the Viking Mission to Mars, the files on the life
detection methods he developed, and title to the related developmental
instruments. 12. Gil has been granted title to the watercolor painting by
Williard Bond that previously hung in his office. 13. The above supersedes and
replaces all previous agreements concerning Spherix’s obligations to Gil and
Karen concerning their employment, including but not limited to employment and
retirement plan agreements as well as the above described exit agreements. 14.
As is the case with respect to other members of the Board of Directors of
Spherix, Gil and Karen will not make statements regarding Spherix to government
agencies, investment institutions and the press/external news agencies as
Spherix management will continue to be responsible for these matters. Please
sign and return this letter evidencing your agreement with the foregoing.
Sincerely, Robert J. Vander Zanden, on behalf of the remainder of the Board of
Directors of Spherix Incorporated AGREED: Gilbert V. Levin M. Karen Levin
Spherix Incorporated 12051 Indian Creek Court, Beltsville, Maryland 20705 Tel.:
+1 301 419 3900 • Fax: +1 301 210 4908

 

3

 